DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claims 1-3, 5, and 6:  Eskelinen et al. teaches a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).
	Eskelinen et al. teaches that the alkali lignin is precipitated from the alkali liquor by acidification followed by precipitation (¶0042-44).  Eskelinen et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating a lignin precipitate with sulfuric acid (Fig. 2).  Eskelinen et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have washed the lignin of Eskelinen et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Considering Claim 8:  The polyolefin and polystyrene copolymers are optional components, and further limiting the optional component does not provide patentability to the claim.
Considering Claim 13:  Eskelinen et al. teaches adding a compatibilizer to the composite (Example 7).
Considering Claims 14-18:  Eskelinen et al. does not teach the claimed properties.  However, Eskelinen et al. teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278) as applied to claim 1 above, and further in view of Nagele et al. (US Pat. 6,509,397).
Considering Claims 9-12:  Eskelinen et al. teaches the composition of claim 1 as shown above.
	Eskelinen et al. does not teach an additional natural fiber.  However, Nagele et al. teaches adding 50 weight percent of hemp fibers to a lignin-thermoplastic polymer composite (4:13-24).  Eskelinen et al. and Nagele et al. are analogous art as they are concerned with the same field of endeavor, namely lignin-thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have added the natural fibers of Nagele et al. to the composite of .

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claim 19:  Eskelinen et al. teaches melt mixing (Examples 6 and 7) a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).
Eskelinen et al. teaches that the alkali lignin is precipitated from the alkali liquor by acidification followed by precipitation (¶0042-44).  Eskelinen et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating a lignin precipitate with sulfuric acid (Fig. 2).  Eskelinen et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have washed the lignin of Eskelinen et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Considering Claim 22:  Eskelinen et al. teaches adding a compatibilizer to the composite (Example 7).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claims 20 and 23:  Eskelinen et al. teaches melt mixing (Examples 6 and 7) a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7), then injection molding/further melt processing the masterbatch to form a composite (Examples 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).
Eskelinen et al. teaches that the alkali lignin is precipitated from the alkali liquor by acidification followed by precipitation (¶0042-44).  Eskelinen et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating a lignin precipitate with sulfuric acid (Fig. 2).  Eskelinen et al. and Ohman et al. are analogous art as they are concerned with .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278) as applied to claim 20 above, and further in view of Cernohous et al. (US 2013/0207302).
Considering Claim 21:  Eskelinen et al. teaches the process of claim 20 as shown above.  
	Eskelinen et al. does not teach the masterbatch as being diluted before further processing.  However, Cernohous et al. teaches forming a composite material by forming a masterbatch, forming the masterbatch into pellets (¶0072), adding additional thermoplastic polymer/diluted the masterbatch (¶0079), and further melt processing the mixture in an injection molding apparatus (claim 1).  Eskelinen et al. and Cernohous et al. are analogous art as they are concerned with a similar technical difficulty, namely injection molding composites.  It would have been obvious to a person having ordinary skill in the art to have used the masterbatch/let-down process of Cernohous et al. in the process of Eskelinen et al., and the motivation to do so would have been, as Cernohous et al. suggests, it provides an economical means for producing the composite (¶0050) with uniform dispersion (¶0046).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278) as applied to claim 19 above, and further in view of Kouisni et al. (US Pat. 8,771,464).
Considering Claim 24:  Eskelinen et al. teaches the process of claim 19 as shown above.
	Eskelinen et al. does not teach the lignin as being produced by the claimed process.  However, Kouisni et al. teaches a process for producing a lignin comprising oxidizing a black liquor to destroy total reduced sulfur compounds, acidifying the oxidized black liquor to precipitate lignin from the black liquor, and extracting lignin particles from the acidified liquor (2:42-49).  Eskelinen et al. and Kouisni et al. are analogous art as they are concerned with a similar field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have prepared the lignin starting material of Eskelinen et al. through the process of Kouisni et al., and the .

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) in view of Cernohous et al. (US 2013/0207302)as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278).
Considering Claims 25 and 26:  Eskelinen et al. teaches melt mixing (Examples 6 and 7) a composition comprising an alkali lignin (¶0044) with a molecular weight of greater than 5,000 g/mol in an amount of 30 weight percent and low density polyethylene (Examples 6 and 7), then injection molding/further melt processing the masterbatch to form a composite (Examples 6 and 7).  Li et al. teaches alkali lignin as being hydrophobic (Table 4).
	Eskelinen et al. does not teach the masterbatch as being diluted before further processing.  However, Cernohous et al. teaches forming a composite material by forming a masterbatch, forming the masterbatch into pellets (¶0072), adding additional thermoplastic polymer/diluted the masterbatch (¶0079), and further melt processing the mixture in an injection molding apparatus (claim 1).  Eskelinen et al. and Cernohous et al. are analogous art as they are concerned with a similar technical difficulty, namely injection molding composites.  It would have been obvious to a person having ordinary skill in the art to have used the masterbatch/let-down process of Cernohous et al. in the process of Eskelinen et al., and the motivation to do so would have been, as Cernohous et al. suggests, it provides an economical means for producing the composite (¶0050) with uniform dispersion (¶0046).
Considering Claim 27:  Eskelinen et al. teaches the melt mixing as occurring at 160 ºC (Example 6 and 7).
Considering Claim 28:  Eskelinen et al. teaches adding a compatibilizer to the composite (Example 7).	

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Eskelinen et al. (US 2015/0183813) in view of Ohman et al. (US 2008/0047674) as evidenced by Li et al. (Bioresource Technology 200 (2016) 272–278) as applied to claim 20 above, and further in view of Kouisni et al. (US Pat. 8,771,464).
Considering Claim 29:  Eskelinen et al. teaches the process of claim 20 as shown above.
.

Claims 1-4, 6-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2014/0076196) in view of Ohman et al. (US 2008/0047674).
Considering Claims 1-4, 6, and 7:  Kawashima et al. teaches a composition comprising 4.5 weight percent of lignin having a molecular weight of 8,700 (Example 7, ¶0073) and a polylactic acid matrix (Example 7).  Kawashima et al. teaches the lignin as being the water insoluble portion of the mixture, and thus would be hydrophobic (¶0073).
Kawashima et al.  teaches the lignin as being obtained from a kraft lignin process.  Kawashima et al. does not teach treating the precipitate with sulfuric acid.  However, Ohman et al. teaches treating acidifying black liquor to precipitate lignin, followed by treating lignin precipitate with sulfuric acid (Fig. 2).  Kawashima et al. and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have precipitated and washed the lignin of Kawashima et al. with sulfuric acid, as Ohman et al. suggests, to remove inorganic components from the lignin (¶0006-08).
Considering Claim 8:  The polyolefin and polystyrene copolymers are optional components, and further limiting the optional component does not provide patentability to the claim.
Considering Claims 9 and 13:  Kawashima et al. teaches adding an antioxidant, reinforcing agent/filler, compatibilizing agent (¶0055) or flame retardant (¶0048) to the composition.
Considering Claims 14-18:  Kawashima et al. does not teach the claimed properties.  However, Kawashima et al. teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. .

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2014/0076196) in view of Ohman et al. (US 2008/0047674) as applied to claim 1 above, and further in view of Nagele et al. (US Pat. 6,509,397).
Considering Claims 9-12:  Kawashima et al. teaches the composition of claim 1 as shown above.
	Kawashima et al. does not teach an additional natural fiber.  However, Nagele et al. teaches adding 50 weight percent of hemp fibers to a lignin-thermoplastic polymer composite (4:13-24).  Kawashima et al. and Nagele et al. are analogous art as they are concerned with the same field of endeavor, namely lignin-thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have added the natural fibers of Nagele et al. to the composite of Kawashima et al., and the motivation to do so would have been, as Nagele et al. suggests, to increase the tensile strength of the composite (3:33-41).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2014/0076196) in view of Ohman et al. (US 2008/0047674) as applied to claim 20 above, and further in view of Cernohous et al. (US 2013/0207302).
Considering Claim 21:  Kawashima et al. teaches the process of claim 20 as shown above.  
	Kawashima et al. does not teach the masterbatch as being diluted before further processing.  However, Cernohous et al. teaches forming a composite material by forming a masterbatch, forming the masterbatch into pellets (¶0072), adding additional thermoplastic polymer/diluted the masterbatch (¶0079), and further melt processing the mixture in an injection molding apparatus (claim 1).  Kawashima et al. and Cernohous et al. are analogous art as they are concerned with a similar technical difficulty, namely injection molding composites.  It would have been obvious to a person having ordinary skill in the art to have used the masterbatch/let-down process of Cernohous et al. in the process of Kawashima et al., and the motivation to do so would have been, as Cernohous et al. suggests, it provides an economical means for producing the composite (¶0050) with uniform dispersion (¶0046).

24 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2014/0076196) in view of Ohman et al. (US 2008/0047674) as applied to claim 19 above, and further in view of Kouisni et al. (US Pat. 8,771,464).
Considering Claim 24:  Kawashima et al. teaches the process of claim 19 as shown above.
	Kawashima et al. does not teach the lignin as being produced by the claimed process.  However, Kouisni et al. teaches a process for producing a lignin comprising oxidizing a black liquor to destroy total reduced sulfur compounds, acidifying the oxidized black liquor to precipitate lignin from the black liquor, and extracting lignin particles from the acidified liquor (2:42-49).  Kawashima et al. and Kouisni et al. are analogous art as they are concerned with a similar field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have prepared the lignin starting material of Kawashima et al. through the process of Kouisni et al., and the motivation to do so would have been, as Kouisni et al. suggests, the process is efficient for producing filterable lignin particles (1:13-17).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2014/0076196) in view of Ohman et al. (US 2008/0047674) as applied to claim 20 above, and further in view of Kouisni et al. (US Pat. 8,771,464).
Considering Claim 29:  Kawashima et al. teaches the process of claim 20 as shown above.
	Kawashima et al. does not teach the lignin as being produced by the claimed process.  However, Kouisni et al. teaches a process for producing a lignin comprising oxidizing a black liquor to destroy total reduced sulfur compounds, acidifying the oxidized black liquor to precipitate lignin from the black liquor, and extracting lignin particles from the acidified liquor (2:42-49).  Kawashima et al. and Kouisni et al. are analogous art as they are concerned with a similar field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have prepared the lignin starting material of Kawashima et al. through the process of Kouisni et al., and the motivation to do so would have been, as Kouisni et al. suggests, the process is efficient for producing filterable lignin particles (1:13-17).

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive, because:
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP § 2123.
B)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the salt content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767